People v Malik (2017 NY Slip Op 06664)





People v Malik


2017 NY Slip Op 06664


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
BETSY BARROS, JJ.


1992-08731
 (Ind. No. 236/91)

[*1]The People of the State of New York, respondent,
vThomas Malik, appellant.


Thomas Malik, Auburn, NY, appellant pro se.
Michael E. McMahon, District Attorney, Staten Island, NY (Anne Grady of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 20, 1995 (People v Malik, 221 AD2d 567), affirming a judgment of the Supreme Court, Richmond County, rendered November 6, 1992.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., MILLER, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court